DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 20, and 21 have been considered, but are moot in view of the new grounds of rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 20, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/356,306 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander et al. (US Pub. No. 2014/0330431; hereinafter Hollander) in view of Walsh et al. (US Pat. No. 9,351,900; hereinafter Walsh).
Hollander teaches the following regarding claim 1: a sensor device of a walking assist device to sense physical information of a user, the senor device comprising: a sensor (38) including at least one of an inertial measurement unit (IMU) and a pressure sensor to sense physical information of a body of the user (paras. 0040-0041); and a support (the attachment band of element 38) configured to provide a force to urge the sensor toward the body of the user to maintain contact between the sensor and the body of the user (Figs. 1, 3; paras. 0040-0041, where the attachment band provides a force that directs and holds the sensor towards the body of the user), even when a gap between a waist portion (portion of element 30 located around the user’s waist, as shown in Figs. 1, 3) of a main frame (30) of the walking assist device and a waist of the user occurs (Figs. 1, 3; where even if there is a gap located at the waist portion of element 30, element 38 will still be held against/directed towards the body of the user).
Regarding claims 1-4, Hollander teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite that the support is configured to provide 
In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of attachment belt material for another, is generally considered to be within the level of ordinary skill in the art. Please also note that claim recitations defining how and where the applicant's invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Hollander teaches the following regarding claim 6:  the sensor device of claim 1, wherein the sensor senses biodata of the body of the user (paras. 0040-0054).
Hollander teaches the following regarding claim 7:  the sensor device of claim 1, wherein the sensor device calculates a gait cycle of the walking assist device using data sensed by the sensor (paras. 0040-0054).
Hollander teaches the following regarding claim 8:  the sensor device of claim 7, wherein the sensor device provides the calculated gait cycle to cause the walking assist device to generate a torque to assist the user in walking based on the calculated gait cycle (paras. 0040-0052).
Hollander teaches the following regarding claim 20:  the sensor device of claim 1, wherein the main frame (30) attaches to a waist of the body (Figs. 1, 3) of the user and the support (attachment band of element 38) extends upward from the main frame (paras. 0040-0041, 0053, when a sensor is attached to the patient’s torso).  
Hollander teaches the following regarding claim 21:  the sensor device of claim 1, wherein the support (attachment band of element 38) extends upward from the main frame (30) to attach the sensor device to an upper body of the user (paras. 0040-0041, 0053, when a sensor is attached to the patient’s torso).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774